United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-1470
                                   ___________

Charles Armstrong,                    *
                                      *
             Appellant,               *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Todd A. Mandell & Associates,         * Eastern District of Missouri.
L.L.C.; Richard L. Turner &           *
Associates, L.L.C.; Rich Lakas &      *        [UNPUBLISHED]
Associates; Midwest Information       *
Brokers,                              *
                                      *
             Appellees.               *
                                 ___________

                          Submitted: June 7, 2000

                               Filed: June 15, 2000
                                   ___________

Before McMILLIAN, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.

                                   ___________

PER CURIAM.

      Charles Armstrong appeals from the district court’s1 order dismissing without
prejudice his 42 U.S.C. § 1983 action against law firms and other entities. After

      1
        The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
reviewing the record de novo and liberally construing Mr. Armstrong’s complaint, we
conclude the complaint failed to state a claim. See 28 U.S.C. § 1915(e)(2)(B)(ii)
(action subject to dismissal if it fails to state claim upon which relief may be granted);
West v. Atkins, 487 U.S. 42, 48 (1988) (§ 1983 plaintiff must allege violation of
federally protected right); Haines v. Kerner, 404 U.S. 519, 520 (1972) (per curiam)
(pro se complaint shall be liberally construed); Moore v. Sims, 200 F.3d 1170, 1171
(8th Cir. 2000) (per curiam) (standard of review); Madewell v. Roberts, 909 F.2d 1203,
1208 (8th Cir. 1990) (liability under § 1983 requires causal link to, and direct
responsibility for, deprivation of rights); Harkins v. Eldredge, 505 F.2d 802, 803 (8th
Cir. 1974) (per curiam) (conduct of counsel in representing clients does not constitute
action under color of state law for purposes of § 1983 violation). To the extent the
complaint could be viewed as attempting to assert a state law legal malpractice claim,
we conclude subject matter jurisdiction was lacking. See 28 U.S.C. § 1332(a)(1)
(diversity-of-citizenship requirement).

      Accordingly, we affirm. See 8th Cir. R. 47A(a).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-